DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 6,509,636, hereinafter “Tsai”).
Regarding claim 1, Tsai teaches in Figs. 2, 3A-3C and 4-8 (Fig. 2 shown below) and related text semiconductor device comprising: 
a frame (e.g. Fig. 2) including a bottom (e.g. 20, Fig. 2 and col. 3 ln. 15) and a wall (e.g. 22, Fig. 2 and col. 3, 11-24) arranged so as to be adjacent to the bottom and (col. 3, ll. 43-47), the wall provided with a protrusion continuous in a circumferential direction of the annular shape on an upper surface (e.g. Fig. 2 and col. 3, ll. 45-47); 
a semiconductor chip (e.g. 25, Fig. 2 and col. 3, ll. 11-24) placed on the bottom surrounded by the wall; and 
a lid (e.g. 23, Fig. 2 and col. 3, ll. 11-24) adhered to the frame at the upper surface.


    PNG
    media_image1.png
    360
    443
    media_image1.png
    Greyscale



Regarding claim 2 (1), Tsai teaches wherein the frame is provided with the protrusion formed into a slope downward from an apex (e.g. Figs. 2, 3C and 5-8).
Regarding claim 3 (2), Tsai teaches wherein the frame is provided with the protrusion including the apex formed on an outer periphery of the upper surface (e.g. Figs. 2, 3C and 4-8).
	Regarding claim 4 (2), Tsai teaches wherein the frame is provided with the protrusion including the apex formed on an inner periphery of the upper surface (e.g. Figs. 2, 3C and 4-8).
Regarding claim 5 (2), Tsai teaches wherein the frame is provided with the protrusion including the apex formed in a central portion of the upper surface (annotated Fig. 7 shown below).
[AltContent: textbox (central portion)][AltContent: arrow][AltContent: ][AltContent: textbox (apex)][AltContent: connector][AltContent: textbox ((Annotated Figure))][AltContent: connector]
    PNG
    media_image2.png
    659
    335
    media_image2.png
    Greyscale




Regarding claim 6 (1), Tsai teaches wherein the frame is provided with the protrusion including a step formed on the upper surface (e.g. Fig. 8).
Regarding claim 7 (1), Tsai further teaches an adhesive (24, Fig. 2 and col. 3, ll. 20-22) arranged between the upper surface and the lid (Fig. 2) to be cured while being pressurized (It is noted that the limitation directed to curing the adhesive while being pressurized is a product-by-process renders the claim a product-by process claim which is treated according to MPEP § 2113, which states that even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Tsai teaches all the structure, the claimed method does not distinguish it from the prior art). 
	Regarding claim 8, Tsai teaches in Figs. 2, 3A-3C and 4-8 (Fig. 2 shown above) and related text an imaging device (col. 1, ll. 11-22 and ll. 65-66) comprising: 
a frame (e.g. Fig. 2) including a bottom (e.g. 20, Fig. 2 and col. 3 ln. 15) and a wall (e.g. 22, Fig. 2 and col. 3, 11-24) arranged so as to be adjacent to the bottom and formed into an annular shape (col. 3, ll. 43-47), the wall provided with a protrusion (e.g. Figs. 2, 3C and 4-8) continuous in a circumferential direction of the annular shape on an upper surface (e.g. Fig. 2 and col. 3, ll. 45-47); 
an imaging element (e.g. 25, Fig. 2 and col. 3, ll. 11-24) placed on the bottom surrounded by the wall; and 
a lid (e.g. 23, Fig. 2 and col. 3, ll. 11-24) adhered to the frame at the upper surface and transmits light incident on the imaging element (i.e. in order for the photosensitive semiconductor package disclosed by Tsai to function the lid would necessarily need to be transparent and transmit light as discussed in col. 1, ll. 23-42).
Regarding claim 9, Tsai teaches in Figs. 2, 3A-3C and 4-8(Fig. 2 shown above) and related text a manufacturing method of a semiconductor device (2, Fig. 2 and col. 3, ll. 11-24) comprising: 
an adhesive arranging step of arranging an adhesive by applying the adhesive to an upper surface of a frame (e.g. Fig. 7, col. 4, ll. 7-24) including a bottom and a wall arranged so as to be adjacent to the bottom and formed into an annular shape (col. 3, ll. 43-47) the wall provided with a protrusion (e.g. Fig. 7) continuous in a circumferential direction of the annular shape on an upper surface (col. 3, ll. 43-47); 
a lid placing step (e.g. Fig. 7 and col. 4, ll. 7-24) of placing a lid on the upper surface of the frame on which the adhesive is arranged (e.g. Fig. 7); and 
an adhering step of adhering the frame and the lid by curing (i.e. solidifying) while pressurizing (i.e. applying pressure) the arranged adhesive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (under different interpretation from above) as applied to claim 2 above and further in view of Nishida et al. (US 2005/0024519, hereinafter “Nishida”).
 Regarding claim 5 (2), teaching of Tsai was discussed above in the rejection of claim 2.  Tsai, however, does not explicitly teach wherein the frame is provided with the protrusion including the apex formed in a central portion of the upper surface.
Nishida, in similar field of endeavor teaches in Figs. 51A-51F, 52 and related text, different shapes (Figs. 51A-51F) of a junction end of a wall (203S, Fig. 52 and ¶[0464]) of a frame similar to that disclosed by Tsai and a lid (201, Fig. 52 and ¶[0464]) that can be used when forming an imaging device (semiconductor device) in order to prevent outflow of adhesive layer when bonding the frame (solid-state imaging element substrate) and the lid (sealing cover glass) (¶[0463]).   Specifically, Nishida teaches that the shape of the upper surface of the wall of the frame disclosed by Tsai (Nishida, Fig. 51B) and one in which the apex is formed in a central portion of the upper surface of the wall of the frame (Nishida, Fig. 51A) are equivalent shapes that can be used to prevent outflow of adhesive layer when bonding the lid to the frame.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the protrusion with the apex formed in a central .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (under different interpretation from above) as applied to claim 1 above and further in view of Shimizu et al. (US 7,378,748, hereinafter “Shimizu”).
Regarding claim 6 (1), teaching of Tsai was discussed above in the rejection of claim 1.  Tsai, however, does not explicitly teach wherein the frame is provided with the protrusion including a step formed on the upper surface.
Shimizu, in a similar field of endeavor, teaches in Fig. 1 and related text a frame similar to that disclosed by Tsai that includes a protrusion that includes a step formed on the upper surface of a wall of a frame (Fig. 1, col. 4, ll. 34-49) in order to improve the strength between the lid (transparent plate) and the frame when stress caused by thermal deformation occurs (col. 4, ll. 65-67 and col. 5, ll. 1-5).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include that protrusion that includes the step formed on the upper surface of the wall of the frame as disclosed by Shimizu, in place of the protrusion disclosed by Tsai, in order to improve the strength between the lid and the frame when stress caused by thermal deformation occurs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 7:30 AM - 1:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/           Examiner, Art Unit 2829                                                                                                                                                                                             
/SHAUN M CAMPBELL/           Primary Examiner, Art Unit 2829                                                                                                                                                                                             	10/21/2021